PER CURIAM.
The trial court’s judgment in favor of petitioners was reversed by the court of civil appeals because of the existence of an undetermined material fact issue. 525 S.W.2d 943. The application for writ of error of Robert E. Nesmith, et al., is refused, no reversible error. We note, however, that the court of civil appeals, in the first sentence in paragraph nine of its opinion, inadvertently stated that the existing fact issue is whether the will in question was signed by the testatrix in the presence of the attesting witnesses. Actually, as elsewhere evident in the opinion, the existing fact issue is whether one of the attesting witnesses signed the will in the presence of the testatrix. See 525 S.W.2d 943, 945, and the attestation requirements of Sec. 59, Texas Probate Code, V.A.T.S.